UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

             - against -
                                                                  ORDER
 NEREDIO-JULIAN SUCRE,
                                                              18 Cr. 601 (PGG)
                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the sentencing of Defendant Sucre, previously

scheduled for April 7, 2020, will now take place on May 6, 2020 at 4:00 p.m.

Dated: New York, New York
       April 6, 2020
